 

 

USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:

   

DATE FILED:

 

 

 

 

 

 

ALFRED PIRRI, JR.,

Plaintiff, 19 Civ. 180 (PAE)
-V-
OPINION & ORDER
LORI CHEEK, JOANNE RICHARDS, LOCKE RAPER,
CHARLES KICKHAM, and CHEEK’D, INC.,

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

This decision resolves a motion by plaintiff Alfred Pirri, Jr., to amend his initial
complaint. Pirri seeks to add (1) an alternative claim under 35 U.S.C. § 256 to add a John Doe
and others as inventors on U.S. Patent No. 8,543,465 (“the ’465 Patent”) and (2) two
supplemental claims for defamation and defamation per se against defendant Lori Cheek.

This Court has twice pruned Pirri’s claims against defendants. First, in Pirri v. Cheek, 17
Civ. 7089 (PAE), the Court dismissed without prejudice Pirri’s claim for a declaratory judgment
of patent invalidity and various state-law claims. The Court found that it lacked subject matter
jurisdiction over Pirri’s claims and explained that Pirri could either refile his claims in state court
or bring them in federal court so long as he could adequately plead federal jurisdiction. See
17 Civ. 7089, Dkt. 64 at 11-12. Second, on June 13, 2019, after Pirri initiated a new action, the
Court issued an Opinion & Order granting defendants’ motion to dismiss the state-law claims
and terminating Joanne Richards, Pirri’s former social worker, as a defendant in this case.

Dkt. 41. The dismissed claims included ones for breach of fiduciary duty and fraud against

Richards and claims of conversion and unjust enrichment against the remaining defendants. The
decision left intact Pirri’s one federal claim, for correction of inventorship, under 35 U.S.C. §
256.

Pirri’s pending motion to file an amended complaint thus represents his third attempt to
bring claims against defendants. For the following reasons, the Court denies Pirri’s motion.
I, Background!

A. Initial Factual Allegations

Pirri claims that in 2006 he conceived of a dating idea known as “online dating in
reverse.” Compl. § 15. The idea involves participants handing out business cards containing
basic information about themselves to people they find attractive. These business cards also
contain a code that, when entered on a website, allows recipients to learn more information about
the cardholder. The individuals implementing this idea would make money by charging a fee for
participants to set up a website profile and a fee to access the profiles of others. Id. 4 25-29.

On September 18, 2006, Pirri claims, he memorialized his idea in a notarized written
document. Jd. J 30. In early 2007, he hired a patent attorney to conduct a patentability search
“to ensure that his idea is, indeed, novel and, as such, could be patented.” Jd. 931. The attorney
produced a report dated January 24, 2007, which confirmed that “no identical nor similar ideas
were ever disclosed in registered patents, pending patent applications and nonpatent
publications.” Jd. § 32. Neither the initial complaint nor the PAC contains any allegation that
Pirri took any further steps toward patenting this idea.

In 2008, Pirri allegedly shared his idea with Joanne Richards, his social worker. Id. 4 39.

Despite sharing this idea with Richards in confidence, Pirri claims that Richards disclosed his

 

! The account of the case’s underlying factual allegations is drawn from Pirri’s initial complaint,
Dkt. 8 (“Compl.”), and proposed amended complaint, Dkt. 57-1 (“PAC”).

2
idea to defendant Cheek. Jd. 941. Pirri claims that Richards told him that she had shared his
idea, that Cheek would not use his idea, and that he should not initiate any legal action against
her or Cheek. Jd. §§ 42, 45-48. In August 2009, Pirri continued discussing his idea with
Richards, but he alleges that she discouraged him from taking any steps to patent the idea. Jd.

4 46. On November 1, 2010, Cheek and the remaining defendants filed a patent application with
the United States Patent and Trademark Office (“USPTO”). Jd, Ex. A (‘Patent’) at 2. The
application listed the defendants as inventors, and, on September 24, 2013, they obtained the
patent. Jd. In July 2015, Pirri claims that he saw Cheek on an episode of the TV show “Shark
Tank,” during which she presented the idea as her own. Compl. 4 58.

B. Proposed Amended Complaint

To the above allegations, which also appear in the PAC, Pirri now adds several. First, he
now alleges that Cheek has stated in interviews that she attended a dinner in February 2008 at
which one of her work colleagues, John Doe, wrote a pick-up line on the back of a business card
and handed it to a woman at a nearby table. PAC 9 67. He claims that John Doe left the dinner
with a date and that Cheek left with a business idea. /d. § 68. Pirri contends that these actions
establish that John Doe should be listed, with him, as a co-inventor of the ’465 patent. Jd. 4 69.

Second, Pirri further alleges that, by Cheek’s own admission, this idea—online dating in
Teverse—was actually the product of her brainstorm sessions with approximately 20 different
individuals. /d. §§ 73-74. Accordingly, Pirri claims that Cheek committed fraud when she
signed the inventor oath swearing that the information in her patent application was accurate. Id.
4] 80-90.

Third, Pirri now claims that Cheek has defamed and slandered him. In March 2019, Pirri
claims, Cheek posted an update to her social media account that expressed her desire for

retribution against Pirri and solicited the public’s help in obtaining it. Jd. 492. Specifically, she
3
wrote that she wanted to “out” Pirri as a homosexual man and, according to Pirri, thereby
embarrass him. Id. JJ 93-94. Pirri also claims that Cheek started a Go Fund Me campaign to
help pay for this lawsuit and that the Go Fund Me page contained a link to an article titled
“Seemingly Crazy Man Alfred Pirri Jr [sic] Claims Cheek’d Stole Dating App Idea Via
Therapist.” Jd. J 96-99. Pirri claims that providing the link to this article also constituted
defamation because he does not suffer from mental health issues and has never been a patient in
a mental health facility. Jd. J§ 100-103. In addition, Pirri claims that Cheek defamed him to
several individuals, including: (1) Congressman Jerald Nadler in a letter in which she states that
Pirri thought of the dating app idea “while in a mental facility,” id. J] 104—14; (2) Steven
Thrasher, an individual who responded to Cheek’s Go Fund Me Campaign with a note saying
that he “get[s] angry when psychos sue Inventors and try to steal their ideas,” id. J] 115-17; G)
Aarom Elstein, a reporter who emailed Pirri’s counsel a message stating that “Cheek tells me that
Pirri is scammer, grifter and troll (her words) who stole her idea for an online dating service after
seeing her make a pitch for it on Shark Tank,” id. J§ 124-26; and (4) Jenny Block, another
reporter who published an article that quotes Cheek as saying “this type of ‘trolling with intent to
steal’ other people’s startup ideas is an epidemic,” id. J 129-132.

C. Procedural History of Pirri’s Motion to Amend

On July 15, 2019, Pirri filed the motion to amend the complaint and a supporting
memorandum of law. Dkt. 55. On the same day, Steven R. Fairchild, Esq., filed a corrected
supporting declaration, Dkt. 57, and accompanying exhibits. On July 18, 2019, the Court issued
an order that authorized defendants to file a response to Pirri’s motion by August 3, 2019.

Dkt. 58. On August 2, 2019, defendants filed their opposition. Dkt. 59.
I. Applicable Legal Standards

A court “should freely give leave” for a party to amend its complaint “when justice so
requires.” Fed. R. Civ. P. 15(a)(2). But a court should deny a motion to amend if there is
“evidence of undue delay ... or futility.” Milanese v. Rust-Oleum Corp., 244 F.3d 104, 110 (2d
Cir. 2001) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)). A proposed pleading is futile if it
could not withstand a dispositive motion—that is, if it fails to state a claim upon which relief
could be granted. Dougherty v. N. Hempstead Bd. of Zoning Appeals, 282 F.3d 83, 87-88 (2d
Cir. 2002).

III. Discussion

Pirri seeks to amend his complaint to include (1) a claim to add John Doe as an inventor
on the ’465 Patent and (2) claims for defamation and defamation per se against Cheek for
various statements she allegedly made after the commencement of this action. The Court finds
that both amendments would be futile and therefore denies Pirri’s motion to amend.

A. Adding John Doe as Inventor

Pirri seeks to add to his existing claim seeking to add himself as an inventor on the ’465
Patent, allegations that John Doe, and upwards of 20 other individuals, should be listed as co-
inventors. He claims that Cheek willfully made a wrong statement to the USPTO by filing the
patent application without including the names of these other individuals. Pirri, however, has
failed to establish that he has standing to assert such a claim on behalf of John Doe or any
alleged co-inventor other than himself.

The Federal Circuit has explained that: “a plaintiff seeking correction of inventorship
under § 256 can pursue that claim in federal court only if the requirements for constitutional
standing—namely injury, causation, and redressability—are satisfied.” Larson v. Correct Craft,

Inc., 569 F.3d 1319, 1326 (Fed. Cir. 2009). “A plaintiff challenging inventorship meets the
5
Article III burden by showing an ownership interest in the patent, a concrete financial interest in
the patent, or a concrete and particularized reputational injury arising from the omission as a
named inventor on the patent.” Eastwood v. Molecular Defs. Corp., 373 F. Supp. 3d 502, 506
(S.D.N.Y. 2019) (internal quotation marks and citations omitted).

Pirri has not met this standard. His memorandum of law in support of his motion to
amend merely describes the claim he would like to add. But it does not articulate any ground on
which he would have standing to bring those claims. Specifically, Pirri has not offered any
theory under which defendants’ failure to include other inventors on the ’465 Patent has injured
him. Pirri’s proposed amended claim would therefore be dismissed for failure to allege a
cognizable injury-in-fact and thus for lack of standing under Federal Rule of Civil Procedure
12(b)(1). The Court therefore denies Pirri’s request to file an amended complaint to add a claim
to add John Doe, or any individual other than himself, as a co-inventor on the ’465 Patent.

B. Adding Defamation Claims under 28 U.S.C. § 1367(a)

Pirri’s request to add claims of defamation and defamation per se against Cheek are just
as easily dispatched. That is because an amendment to add such claims would be futile, insofar
as the Court lacks supplemental jurisdiction over them.

Federal district courts have supplemental jurisdiction over state-law claims “that are so
related to claims in the action within such original jurisdiction that they form part of the same
case or controversy under Article III of the United States Constitution.” 28 U.S.C. § 1367(a).
Federal and state law claims are part of the same case or controversy if they share “a common
nucleus of operative fact.” City of Chi. v. Int'l Coll. of Surgeons, 522 U.S. 156, 165 (1997).
Claims share a common nucleus of operative fact if “the facts underlying the federal and state

claims substantially overlap[] or the federal claim necessarily br[ings] the facts underlying the
state claim before the court.” Achtman v. Kirby, McInerney & Squire, LLP, 464 F.3d 328, 335
(2d Cir. 2006) (internal quotation marks, alterations, and citations omitted).

Here, the facts underlying the defamation claims and the inventorship claims rely on
unrelated facts that occurred nearly a decade apart. First, Pirri’s existing claim for the correction
of inventorship, as alleged, occurred sometime between 2006 and 2010; whereas the facts giving
rise to the defamation claim all occurred in 2019. Second, the legal tests for Pirri’s claims
implicate different facts. Under New York law, to establish a claim of defamation, Pirri must
prove that: “(1) the defendant published a defamatory statement of fact to a third party, (2) that
the statement of fact was false, (3) the false statement of fact was made with the applicable level
of fault, and (4) either the false statement was defamatory per se or caused the plaintiff special
harm.” Medcalfv. Walsh, 938 F. Supp. 2d 478, 485 (S.D.N.Y. 2013) (citing Chandok v. Klessig,
632 F.3d 803, 814 (2d Cir. 2011)). In contrast, to establish that he is a joint inventor of the °465
Patent, Pirri must show that he “(1) contribute[d] in some significant manner to the conception or
reduction to practice of the invention, (2) ma[de] a contribution to the claimed invention that is
not insignificant in quality, when that contribution is measured against the dimension of the full
invention, and (3) [did] more than merely explain to the real inventors well-known concepts
and/or the current state of the art.” Yeda Research & Dev. Co. v. Imclone Sys. Inc., 443 F. Supp.
2d 570, 617 (S.D.N.Y. 2006). These claims clearly turn on different events occurring at vastly
different time periods. As such, they are not properly resolved in the same lawsuit. Cf Semi-
Tech Litig. LLC v. Bankers Tr. Co., 234 F. Supp. 2d 297, 300 (S.D.N.Y. 2000) (declining to
exercise supplemental jurisdiction where the federal and state claims did “not arise from a
common nucleus of operative fact and [were] not such as one reasonably would expect to try in

the same proceeding”).
The Court therefore holds that it lacks supplemental jurisdiction to hear Pirri’s proposed
claims of defamation and defamation per se. Pirri, of course, is at liberty to pursue such claims
in a separate action, in a court of competent jurisdiction. But he cannot do so here, where any
amendment to add such claims would be futile.

Even if the Court had supplemental jurisdiction, the Court would decline to exercise it in
this case. The Court has the authority to decline to exercise supplemental jurisdiction. See 28
U.S.C. § 1367(c). In determining whether to do so, the Court must balance the “considerations
of judicial economy, convenience and fairness to litigants.” United Mine Workers of Am. v.
Gibbs, 383 U.S. 715, 726 (1966). Here, none of these factors favor exercising pendent
jurisdiction over Pirri’s defamation claims. On two occasions already, the Court has narrowed
Pirri’s claims to the heart of the parties’ dispute—whether Pirri should be listed as a co-inventor
on the °465 Patent. Discovery has already commenced on that claim, and the interest of judicial
economy favors limiting discovery to facts pertinent to that claim and completing discovery on
the schedule as set. Adding new claims of a fundamentally different character would upend the
existing case management plan and put off substantially the date when Pirri’s existing claim to
inventorship could be litigated to completion. The Court therefore holds that even if it could
lawfully exercise pendent jurisdiction, it would elect not to do so.

_CONCLUSION

For the foregoing reasons, the Court denies Pirri’s motion for leave to amend with

prejudice. The Court respectfully directs the Clerk of Court to terminate the motion pending at

Dkt. 55.
SO ORDERED. Paul A. Eruplongt/

 

PAUL A. ENGELMAYER
United States District Judge
Dated: August 20, 2019

New York, New York
